COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Ifeolumpio O. Sofola M.D. v. Aetna Health, Inc. and Aetna Life
                         Insurance Company

Appellate case number:   01-15-00387-CV

Trial court case number: 2013-76814

Trial court:             152nd District Court of Harris County

       Appellant is ORDERED to provide an update to the Court on the May 18, 2015 hearing
held in the trial court, which was referenced in Appellees’ Response to Emergency Motion for
Stay of Trial Court Proceedings Pending Interlocutory Appeal. The update is due by 5:00 p.m.
on Wednesday, May 20, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: May 19, 2015